REAL ESTATE PURCHASE AND SALE AGREEMENT

THIS REAL ESTATE PURCHASE AND SALE AGREEMENT (“Agreement”) is made and entered
into this 5th day of February, 2013 (the “Effective Date”), by and between SUPER
MARKET DEVELOPERS, INC., a Missouri corporation with a business address of 5000
Kansas Avenue, P.O. Box 2932, Kansas City, Kansas 66110-2932 (“Seller”) and
WHLR-BIXBY COMMONS, LLC, a Virginia limited liability company (“Buyer”) with a
business address of 2529 Virginia Beach Boulevard, Virginia Beach, Virginia
23452.

RECITALS:

A. Seller is the owner of that certain real estate, together with improvements
thereon including but not limited to an approximately 75,000 square foot grocery
supermarket, but specifically excluding any personal property or tenant fixtures
owned by any tenant or subtenant of Seller, located in Bixby, Tulsa County,
Oklahoma, legally described on Exhibit “A” and pictorially described on Exhibit
“B”, each attached hereto and incorporated herein by this reference (the
“Property”).

B. Seller has leased its interest in the Property to Associated Wholesale
Grocers, Inc., a Kansas corporation (“Tenant”), pursuant to that certain Build
and Lease Agreement dated August 22, 2011 (collectively, the “Lease”). The Lease
will be amended by that certain First Amendment to Build and Lease Agreement to
be executed and delivered to Buyer at Closing (hereinafter defined), a copy of
which is attached hereto as Exhibit “C” and incorporated herein. The Lease and
the First Amendment to Build and Lease Agreement are collectively referred to
herein as the “Lease”.

C. Tenant does not possess the Property, nor has it ever possessed the Property,
having immediately subleased it to Reasor’s LLC (“Subtenant”) pursuant to that
certain Sublease dated August 22, 2011 (the “Sublease”).

D. Seller desires to sell to Buyer all of Seller’s rights, title and interest in
and to the Property upon the terms and conditions set forth herein, subject to
the Lease, and to assign to Buyer at Closing all of Seller’s rights, title and
interest as landlord under the Lease.

E. Buyer desires to purchase from Seller, for Buyer’s intended use as investment
property for the operation of a grocery store, all of Seller’s rights, title and
interest in and to the Property upon the terms and conditions set forth herein,
subject to the Lease, and to assume from Seller at Closing all of Seller’s
rights, title and interest as landlord under the Lease.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the agreements contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Seller and Buyer hereby agree as follows:

ARTICLE I

PURCHASE AND SALE OF PROPERTY

1.1 Agreement to Sell. Seller hereby agrees to sell and convey to Buyer, and
Buyer hereby agrees to purchase and acquire from Seller, on the date of closing
as herein provided (the “Closing Date” or “Closing”), all of Seller’s rights,
title and interest in and to the Property, together with all and singular the
tenements, hereditaments and appurtenances in connection with the Property;
subject, however, to the Permitted Exceptions (hereinafter defined), zoning
ordinances and other laws affecting the Property. Notwithstanding the foregoing,
Seller and Buyer hereby acknowledge and agree that any improvements and fixtures
owned by Tenant under the Lease, or owned by Subtenant under the Sublease, or
owned by any sub-subtenant or licensee under any sub-sublease or license
agreement, shall not be considered a part of the sale contemplated by this
Agreement.

1.2. Purchase Price and Payment. Buyer agrees to pay to Seller the sum of Ten
Million Six Hundred Thousand Dollars ($10,600,000) (the “Purchase Price”) for
the Property (subject to any adjustments provided for in this Agreement), as
follows:

(a) Upon execution of this Agreement by Buyer, Buyer shall deliver to Seller
this Agreement, together with a cashier’s check or certified check in the amount
of Twenty Five Thousand Dollars ($25,000) (the “Initial Earnest Money”), payable
to First American Title Insurance Company (the “Title Company”), whose address
is 501 N. Walker, Suite 170, Oklahoma City, OK 76102. Seller shall deliver the
Earnest Money, together with a copy of this Agreement, fully executed by Seller
and Buyer, to the Title Company. Within thirty (30) days of the Effective Date,
unless this Contract has been sooner terminated, Buyer shall deposit an
additional Twenty Five Thousand and 00/100 Dollars ($25,000) (the “Second
Earnest Money”) with Title Company. As used in this Contract, “Earnest Money”
shall refer collectively to the Initial Earnest Money and the Second Earnest
Money, together with all interest earned thereon, if any. The Title Company
shall hold the Earnest Money in an interest-bearing account, and interest shall
be credited as provided herein.

(b) On or before the Closing Date, Buyer shall deliver the remainder of the
Purchase Price, in the amount of Ten Million Five Hundred Fifty Thousand Dollars
($10,550,000) (subject to any adjustments provided for in this Agreement), to
the Title Company in immediately available guaranteed funds.

 

2



--------------------------------------------------------------------------------

ARTICLE II

BUYER’S DUE DILIGENCE

2.1 Title Commitment. At any time during the Review Period (as defined in
Section 3.1), Buyer may order, at Buyer’s sole cost and expense, a current ALTA
commitment for an Owner’s Policy of Title Insurance (the “Commitment”) issued
through the Title Company, together with copies of all documents identified in
the Commitment as Schedule B exceptions.

2.2 Survey. At any time during the Review Period, Buyer may order, at Buyer’s
sole cost and expense, a current ALTA/ACSM survey (the “Survey”) of the
Property.

2.3 Environmental Audit. At any time during the Review Period, Buyer may, at
Buyer’s sole cost and expense, order an environmental audit and/or assessment of
the Property (the “Environmental Audit”) by an independent environmental
consultant chosen by Buyer.

2.4 Site Inspection. Seller and Buyer agree, subject to the rights of Tenant
under the Lease, Subtenant under the Sublease, or any sub-subtenant or licensee
under any sub-sublease or license agreement, that Buyer may enter upon the
Property at any time after the execution of this Agreement and prior to the
expiration of the Review Period, at Buyer’s sole risk and expense, to perform
such architectural, engineering, structural, soil, feasibility, market analysis,
cost analysis and other related studies, audits and investigations as it deems
appropriate to determine whether there exists a material adverse condition
which, in the sole and absolute judgment of Buyer which shall not be subject to
review, renders the proposed purchase, operation and further development of the
Property infeasible for Buyer’s intended use as a investment property operated
as a grocery store (the “Site Inspection”). Seller shall cooperate with Buyer to
accommodate such inspections and studies during regular business hours and upon
reasonable advance notice by Buyer of the need to access the Property and any
improvements thereon for such purposes.

2.5 Lease. Seller shall provide Buyer with a true and accurate copy of the
Lease.

ARTICLE III

REVIEW PERIOD; OBJECTIONS; CURE PERIOD

3.1 Review Period. Buyer shall have a period of sixty (60) days from the
Effective Date (the “Review Period”) to obtain and review the Commitment and
related Schedule B exception documents, the Survey, the Environmental Audit, and
to perform its Site Inspection and any other due diligence Buyer deems
necessary. Buyer shall

 

3



--------------------------------------------------------------------------------

repair any damage to the Property caused by the activities of Buyer or any third
party acting on Buyer’s behalf in connection with the Commitment, the Survey,
the Environmental Audit, the Site Inspection or otherwise, and shall hold
harmless and indemnify Seller from any liability arising out of or in connection
with any activities, undertakings, studies, reports or investigations performed
by or on behalf of Buyer.

3.2 Review Items; Review Item Issues. Within ten (10) days of Buyer’s receipt or
prior to the expiration of the Review Period, whichever is earlier, Buyer shall
deliver complete and accurate copies of the Commitment (together with copies of
all exception documents listed therein) and the Survey obtained by Buyer
(collectively, the “Review Items”) to Seller. Prior to the expiration of the
Review Period, Buyer shall notify Seller in writing of any objections Buyer has
to any easements, restrictions, reservations, encumbrances or exceptions shown
or referred to in any of the Review Items (the “Review Item Issues”).

3.3 Objections; Cure Period; Notice Period. With regard to Review Item Issues
identified in or in connection with any of the Review Items obtained by Buyer
and to which Buyer objects in writing (in accordance with Section 9.5) to Seller
prior to the expiration of the Review Period and in accordance with the notice
provisions of Section 9.5, below, Seller shall have until five (5) days after
receipt of any such Buyer objection (the “Cure Period”) in which to either cure
such objections to Buyer’s satisfaction, agree to cure such objections to
Buyer’s satisfaction or notify Buyer in writing that Seller is unable or
unwilling to cure all of Buyer’s objections. In the event Seller is unable or
unwilling to cure all of Buyer’s objections or fails to respond within the Cure
Period, Buyer may either (i) waive any uncured objection and proceed in
accordance with the terms and conditions herein, or (ii) terminate this
Agreement by providing Seller with written notice thereof within five (5) days
following expiration of the Cure Period (the “Notice Period”). Any uncured
objection which has been waived by Buyer shall be deemed to be a Permitted
Exception. Further, in the event Buyer has not terminated this Agreement by
written notice to Seller prior to the expiration of the Notice Period as
provided in this Section 3.3, then any uncured objection which has not been
specifically waived by Buyer shall be deemed to have been waived and to be a
Permitted Exception.

3.4 Permitted Exceptions. For purposes of this Agreement, the term “Permitted
Exceptions” shall be deemed to include (i) any easements, restrictions,
reservations, encumbrances, exceptions or other Review Item Issues to which
Buyer does not object within the Review Period, (ii) if Buyer has not elected to
terminate this Agreement due to Seller’s failure or inability to cure any Buyer
objections, any easements, restrictions, reservations, encumbrances, exceptions
of record or other Review Item Issues existing at the time of Closing;
(iii) that portion of the Property, if any, in streets, roads and highways; and
(iv) general and special real estate taxes and assessments for the current and
subsequent years.

3.5 “As Is, Where Is”. Notwithstanding anything contained in this Agreement to
the contrary, it is expressly understood that, pursuant to this Article III,
Buyer is being

 

4



--------------------------------------------------------------------------------

provided a period of sixty (60) days to obtain and review such Review Items
pertaining to the Property as Buyer deems necessary and prudent and to make a
full and complete physical inspection of the Property. The parties expressly
agree that Seller shall have no obligation to cure any objections Buyer may have
to any Review Item Issues identified in or in connection with any of the Review
Items or to correct or repair any title, survey, environmental, structural or
other defect or anomaly which Buyer may discover or determine exists during the
Review Period. In the event Buyer nevertheless elects to proceed in accordance
with the terms and conditions herein, BUYER UNDERSTANDS AND AGREES THAT SUCH
ELECTION SHALL BE DEEMED TO BE A WAIVER OF ANY CLAIM THAT BUYER HAS OR MAY HAVE
TO INDEMNIFICATION, RECOMPENSE, DAMAGE OR OTHER LEGAL OR EQUITABLE RELIEF
AGAINST SELLER WITH RESPECT TO ANY OF THE FOREGOING, THAT BUYER SHALL ACQUIRE
THE PROPERTY ON AN “AS IS, WHERE IS” BASIS, AND THAT BUYER SHALL HAVE NO CLAIM
WHATSOEVER AGAINST SELLER FOR ANY EXISTING PHYSICAL CONDITION OF THE PROPERTY
(INCLUDING BUT NOT LIMITED TO ANY ENVIRONMENTAL CONDITION), NOR SHALL BUYER HAVE
ANY CLAIM AGAINST SELLER FOR ANY OF THE FINANCIAL INFORMATION OR OTHER
DOCUMENTATION HERETOFORE OR HEREAFTER SUBMITTED TO BUYER IN CONNECTION WITH
BUYER’S INSPECTION OF THE PROPERTY AND REVIEW OF ITS OPERATIONS.

ARTICLE IV

SELLER’S REPRESENTATIONS AND WARRANTIES

Seller hereby makes the following representations and warranties to and for the
benefit of Buyer, its successors and assigns:

4.1 Seller has good, insurable fee simple title to the Property, subject to
(i) all leases and tenancies and rights of parties in possession including but
not limited to the Lease and Sublease; (ii) all easements, restrictions,
reservations, mortgages, deeds of trust, liens, encumbrances and other
agreements and matters of record; (iii) taxes and assessments, general and
special, not now due and payable; (iv) rights of the public in and to the parts
thereof in streets, roads or alleys; and, specifically, subject to (v) the
Permitted Exceptions.

4.2 To Seller’s knowledge, there are no violations of any laws, ordinances or
governmental authorities by Seller with respect to the Property.

4.3 Seller is duly organized, validly existing and in good standing under the
laws of the State of Missouri and is duly authorized to conduct business in the
State of Oklahoma. Seller has full right, title, authority and capacity to
execute and perform this Agreement and to consummate all of the transactions
contemplated herein. The individuals of Seller who execute and deliver this
Agreement and all documents to be delivered hereunder are and shall be duly
authorized to do so.

 

5



--------------------------------------------------------------------------------

4.4 Seller is not a foreign person selling property as described in the Foreign
Investment in Real Property Tax Act and agrees to deliver an affidavit at
Closing reflecting that Seller is not such a foreign person and to provide
Seller’s tax identification number.

4.5 To Seller’s knowledge, Seller is not prohibited from consummating the
transactions contemplated in this Agreement by any law, regulation, agreement,
instrument, restriction, order or judgment.

4.6 To Seller’s knowledge, there are no assessments or charges for any public
improvements have been made against the Property which remain unpaid.

4.7 Seller has not entered into any lease or other agreement for the use of the
Property other than the Lease. The Lease is valid and existing and in full force
and effect, and with the exception of the First Amendment to Build and Lease
Agreement attached hereto to be executed at Closing, the Lease has not been
amended, modified or supplemented. Subtenant is in actual possession of the
Property. No default exists under the Lease. Tenant has not asserted any claim
of which Seller has notice which would in any way affect the collection of rent
from Tenant and no written notice of default or breach on the part of Seller
under the Lease has been received by Seller or its agents from Tenant
thereunder.

4.8 Tenant is not entitled to any concessions, allowances, rebates or refunds
under the Lease and Tenant has not prepaid any rents or other charges for more
than the current month. The rents or other amounts payable under the Lease have
not been assigned, pledged or encumbered, except in connection with any loan to
be fully satisfied prior to, or at, Closing. No security deposits have been paid
by Tenant.

4.9 If, after Seller’s execution hereof, Seller becomes aware of any event
occurs or condition which renders any of the representations contained herein
untrue or misleading, Seller shall promptly notify Buyer in writing.

ARTICLE V

BUYER’S REPRESENTATIONS AND WARRANTIES

Buyer hereby makes the following representations and warranties to and for the
benefit of Seller, its successors and assigns:

5.1 Buyer is duly organized, validly existing and in good standing under the
laws of the State of Virginia and is duly authorized to conduct business in the
State of Oklahoma. Buyer has full right, title, authority and capacity to
execute and perform this Agreement and to consummate all of the transactions
contemplated herein. The individuals of Buyer who execute and deliver this
Agreement and all documents to be delivered hereunder are and shall be duly
authorized to do so.

 

6



--------------------------------------------------------------------------------

5.2 To Buyer’s knowledge, Buyer is not prohibited from consummating the
transactions contemplated in this Agreement by any law, regulation, agreement,
instrument, restriction, order or judgment.

ARTICLE V-A

CONDITIONS PRECEDENT TO CLOSING

In addition to Buyer’s absolute right to terminate this Contract for any reason
at any time during the Review Period, the obligation of Buyer under this
Contract to purchase the Property from Seller is subject to the satisfaction of
each of the following conditions on or prior to the Closing Date, any of which
conditions may be waived in whole or in part by Buyer by written waiver at or
prior to the Closing Date:

5-A.1 Title to the Property shall be good and marketable as required herein,
free and clear of all liens and encumbrances, and subject to no exceptions other
than the Permitted Exceptions, and the Title Company shall be prepared to issue
an owner’s title insurance policy pursuant to the Title Commitment insuring the
title to the Property, subject only to the Permitted Exceptions, in the amount
of the Purchase Price or such lesser amount as Buyer, in its sole discretion,
shall determine, and with such endorsements as Buyer shall determine. Seller
shall discharge all liens against the Property at Closing.

5-A.2 Seller shall have performed, observed and complied with all covenants,
agreements and conditions required by this Contract to be performed by, observed
and complied with on its part either on or prior to the Closing Date.

5-A.3 All of Seller’s representations and warranties contained herein shall be
true and correct in all material respects as of the Closing Date, and Seller
will deliver to Buyer at Closing a certificate to that effect (or disclosing any
representations or warranties which are no longer true and accurate).

5-A.4 The physical condition of the Property and the title for the Property
shall not have materially changed since the conclusion of the Review Period.

5-A.5 Subtenant shall be occupying and operating its business at the Property at
Closing, and Tenant shall not be in default in the payment of rent or
performance of any other material obligation under the Lease.

5-A.6 Buyer shall have received an estoppel certificate from Tenant in the form
attached hereto as Exhibit “D”, an estoppel from all parties subject to any such
reciprocal easement agreements, and a SNDA agreement in the form attached hereto
as Exhibit “E” Tenant.

 

7



--------------------------------------------------------------------------------

In the event any of the foregoing conditions to the Closing are not satisfied or
waived in writing by Buyer as of the Closing Date, then, Buyer may either
(i) extend the date for Closing until such conditions are satisfied; provided in
no instance shall the Closing be extended for greater than thirty (30) days, or
(ii) terminate this Contract, in which case the entire Earnest Money deposit
shall be returned to Buyer or (iii) waive in writing the satisfaction of any
such conditions, in which event this Contract shall be read as if such
conditions no longer existed; provided, however that, if such failure of
condition also constitutes or is accompanied by a default by Seller under this
Agreement, Buyer shall have all rights and remedies as set forth in this
Agreement. Notwithstanding that certain of Seller’s representations and
warranties may be limited to the extent of actual knowledge of the facts stated
therein, it shall be a condition precedent to Buyer’s obligation to go to
Closing that the facts stated in all such representations and warranties shall
be correct as of the time of Closing.

ARTICLE VI

EXPENSES AND PRORATIONS

Unless the Lease provides that Tenant pay in full all real and personal property
ad valorem taxes and assessments and all installments of current year special
assessments on the Property, Seller shall pay in full all real and personal
property ad valorem taxes and assessments and all installments of current year
special assessments payable on or before the Closing Date, and Buyer shall pay
all such taxes and assessments that cannot be paid until after the Closing Date;
provided, however, that taxes and assessments for the tax period in which
Closing occurs shall be prorated based on the last preceding tax period for
which the assessments are known. Seller shall pay the cost of any fees or
payments incurred if there is a prepayment of any mortgage or encumbrance on the
Property, the cost of recording the Special Warranty Deed, any brokerage
commission payable by Seller pursuant to Section 9.4(a) and its own attorney’s
fees, if any. Buyer shall pay the cost of the Commitment and any owner’s policy
of title insurance and endorsements to be issued to Buyer, the Survey, the
Environmental Audit, all costs related to Buyer’s Site Inspection, all other
costs related to the Review Items, any brokerage commission payable by Buyer
pursuant to Section 9.4(b), any mortgage registration taxes and its own
attorneys fees, if any. Buyer and Seller shall evenly divide and pay any
transfer taxes or other transaction taxes and the closing costs to be paid to
the Title Company, including but not limited to any escrow fee. All other items,
including but not limited to rent under the Lease and utilities, customarily
subject to proration shall be prorated as of the Closing Date.

 

8



--------------------------------------------------------------------------------

ARTICLE VII

CLOSING

7.1 Closing Date. Closing shall occur at the offices of the Title Company on or
before April 15, 2013, or on such other date as may hereafter be mutually agreed
upon by the parties hereto.

7.2 Seller’s Deliverables at Closing. At the Closing, Seller shall duly execute,
acknowledge and/or deliver:

(a) A Special Warranty Deed conveying to Buyer indefeasible fee simple title to
the Property free and clear of any lien, encumbrance or exception other than the
Permitted Exceptions and the Lease;

(b) If required by the Title Company, a Certified Copy of Resolution from
Seller, authorizing the sale of the Property to Buyer, and/or a Certificate of
Good Standing;

(c) A Non-Foreign Tax Certification (FIRPTA Affidavit);

(d) An Affidavit as to Liens and Encumbrances (Owner’s Affidavit);

(e) An Assignment and Assumption Agreement whereby Seller assigns all of its
rights, title and interest as landlord under the Lease to Buyer, including all
landlord covenants and obligations which arise or accrue on or after the Closing
Date in the form attached hereto as Exhibit “F”;

(f) Seller’s Settlement Statement; and

(g) Any other documents or instruments required to be executed pursuant to the
provisions of this Agreement or otherwise reasonably necessary to be executed or
delivered for consummation of the transactions contemplated hereby.

7.3 Buyer’s Deliverables at Closing. At the Closing, Buyer shall deliver or
cause to be delivered to the Title Company, for disbursement to Seller:

(a) Wire transferred or other immediately available certified funds in an amount
sufficient to pay the balance of the Purchase Price (after deduction of the
Earnest Money paid hereunder and after any applicable credits are taken into
account);

(b) If required by the Title Company, a Certified Copy of Resolution from Buyer,
authorizing the acquisition of the Property from Seller, and/or a Certificate of
Good Standing;

 

9



--------------------------------------------------------------------------------

(c) An Assignment and Assumption Agreement whereby Buyer assumes all of Seller’s
rights, title and interest as landlord under the Lease, including all landlord
covenants and obligations which arise or accrue on or after the Closing Date in
the form attached hereto as Exhibit “F”;

(d) Buyer’s Settlement Statement; and

(e) Any other documents or instruments required to be executed pursuant to the
provisions of this Agreement or otherwise reasonably necessary to be executed or
delivered for consummation of the transactions contemplated hereby.

7.4 Title Company. The Title Company shall, upon delivery of all of the
aforementioned documents and funds, and subject to such further instructions as
may be given it by either Seller or Buyer, (i) cause Seller’s Special Warranty
Deed to be recorded together with any other instruments of conveyance which have
been executed by Seller and have been requested by Buyer to be recorded;
(ii) deliver the Purchase Price to Seller; and (iii) issue its Owner’s Policy of
Title Insurance to Buyer.

ARTICLE VIII

TERMINATION AND DEFAULT

8.1 Permitted Termination.

(a) By Buyer. In addition to any other rights to terminate this Agreement as
specifically set forth in this Agreement, Buyer may terminate this Agreement:
(i) by giving Seller written notice thereof prior to the expiration of the
Review Period, if Buyer determines, in the sole and absolute judgment of Buyer
which shall not be subject to review, that the purchase of the Property is
infeasible for Buyer’s intended use; or (ii) by giving Seller written notice
thereof prior to the expiration of the Notice Period as provided in Section 3.3
above, if Buyer has properly notified Seller of Buyer’s objections to any Review
Item Issues prior to the expiration of the Review Period and Seller has failed
to cure, Seller has failed to agree to cure or Seller has elected not to cure
all of such objections prior to the expiration of the Cure Period, or (iii) in
the event of an uncured Seller default, as provided in Section 8.3 below.

(b) By Seller. Seller may terminate this Agreement in the event of an uncured
Buyer default, as provided in Section 8.2 below.

(c) Disbursement of Earnest Money upon Permitted Termination. Except as
otherwise provided herein, if this Agreement is terminated by either party
pursuant to an express right to terminate given hereunder (a “Permitted
Termination”) (i) within the first thirty (30) days of the Review Period, the

 

10



--------------------------------------------------------------------------------

Earnest Money deposit, together with all accrued interest, shall immediately be
returned to Buyer, (ii) after the 30th day of the Review Period but prior to the
expiration of the Review Period (or prior to the expiration of the Notice
Period, if applicable), Twenty-Five Thousand Dollars ($25,000) of the Earnest
Money deposit, together with all accrued interest, shall immediately be returned
to Buyer and the remaining Twenty-Five Thousand Dollars ($25,000) shall
immediately be paid to Seller, and (iii) after the expiration of the Review
Period (or after the expiration of the Notice Period, if applicable), the
Earnest Money deposit, together with all accrued interest, shall immediately be
delivered to Seller. In either event this Agreement shall be null and void and
neither party shall thereafter have any further rights or obligations hereunder.

8.2 Buyer’s Default/Seller’s Remedies. Buyer shall be in default hereunder upon
the occurrence of any one or more of the following events: (i) any of Buyer’s
warranties or representations set forth herein are untrue or inaccurate in any
material respect, or (ii) Buyer shall fail to meet, comply with or perform any
material covenant, agreement or obligation of Buyer hereunder within the time
limits and in the manner set forth herein, for any reason other than an uncured
default by Seller hereunder or a Permitted Termination by Buyer. In the event
Seller fulfills all of its material obligations hereunder and meets all
conditions precedent and concurrent to Closing for which it is responsible (or
which have not been waived or deemed to have been waived by Buyer as provided
herein) and Buyer is unable, fails or refuses to meet its obligations hereunder
and continues to fail and refuse to honor its obligations hereunder for more
than ten (10) days after receipt of a written notice from Seller of such
default, Seller may terminate this Agreement, in which event it shall receive
the Earnest Money deposit and any accrued interest thereon as liquidated damages
hereunder, it being agreed between Buyer and Seller that such sum shall be
liquidated damages for a default of Buyer hereunder because of the difficulty,
inconvenience and uncertainty of ascertaining actual damages for such default.

8.3 Seller’s Default/Buyer’s Remedies. Seller shall be in default hereunder upon
the occurrence of any one or more of the following events: (i) any of Seller’s
warranties or representations set forth herein are untrue or inaccurate in any
material respect, or (ii) Seller shall fail to meet, comply with or perform any
material covenant, agreement or obligation of Seller hereunder within the time
limits and in the manner set forth herein, for any reason other than an uncured
default by Buyer hereunder or a Permitted Termination by Seller. In the event
Buyer fulfills all of its obligations hereunder and meets all conditions
precedent and concurrent to Closing for which it is responsible and Seller is
unable, fails or refuses to meet its obligations hereunder (except as permitted
with respect to Seller’s inability or unwillingness to cure any or all of
Buyer’s objections to Review Item Issues) and continues to fail and refuse to
honor its obligations hereunder for more than ten (10) days after its receipt of
a written notice from Buyer of such default, Buyer may terminate this Agreement
and, in such event, it shall receive a full refund of the Earnest Money deposit
and any accrued interest thereon, which shall be Buyer’s sole and exclusive
remedy hereunder.

 

11



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

9.1 Interim Responsibilities of Seller. Seller agrees that, from and after the
date hereof, Seller will not sell or otherwise dispose of all or any portion of
the Property or encumber the Property in any material manner without the prior
written consent of Buyer.

9.2 Validity of Agreement. Each party hereto hereby warrants, represents and
agrees that the execution of this Agreement, and any other documents executed
and delivered pursuant to the provisions hereof, have been duly authorized by
it, that this Agreement is duly executed by it and the obligations herein set
forth are its valid and binding obligations enforceable in accordance with their
terms. This Agreement shall be construed in accordance with the laws of the
State of Oklahoma. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law;
but if any provision of this Agreement, or any document executed and delivered
pursuant hereto, shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement or any document executed and delivered pursuant hereto.

9.3 Amendments. This Agreement contains the entire agreement of the parties
hereto with respect to the subject matter hereof, and no representations,
inducements, promises or agreements, oral or otherwise, between the parties not
embodied herein shall be of any force or effect unless contained in a written
amendment. Any amendment to this Agreement shall not be binding upon either of
the parties hereto unless such amendment is in writing and executed by the
authorized representatives of the parties hereto and made a part hereof.

9.4 Brokerage Commission.

(a) Seller represents and warrants that it has not contracted, negotiated or
worked with any real estate broker or other person with respect to this
transaction and that no real estate broker or other person is entitled to any
commission or fee with respect to the sale of the Property or in the negotiation
or execution of this Agreement. Seller agrees to indemnify and hold harmless
Buyer from any and all claims for payment from any brokerage commission, fee or
other payment of money pertaining to the sale of the Property which may be
claimed against either Seller or Buyer, or both, arising out of contacts with
Seller in connection with this transaction.

(b) Buyer represents and warrants that it has not contracted, negotiated or
worked with any real estate broker or other person with respect to this
transaction and that no real estate broker or other person is entitled to any

 

12



--------------------------------------------------------------------------------

commission or fee with respect to the sale of the Property or in the negotiation
or execution of this Agreement. Buyer agrees to indemnify and hold harmless
Seller from any and all claims for payment from any brokerage commission, fee or
other payment of money pertaining to the sale of the Property which may be
claimed against either Seller or Buyer, or both, arising out of contacts with
Buyer in connection with this transaction.

9.5 Notices. Any notice, demand or other document which either party is required
or may desire to give or deliver to, or make upon, the other party shall be in
writing, and may be personally delivered, sent by an overnight delivery service
(such as Federal Express), sent by facsimile (followed by overnight delivery) or
given by registered or certified mail, return receipt requested, postage
prepaid, addressed to the parties at their respective addresses set forth below,
with copies to be sent to any additional person whose name and address has been
supplied by one party to the other. Either party hereto may designate a
different address for itself by notice similarly given.

 

If to Seller:   Super Market Developers, Inc.   5000 Kansas Avenue   P.O. Box
2932   Kansas City, Kansas 66110-2932   Attention:    General Counsel  
Facsimile:    (913) 288-1573 If to Buyer:   WHLR-Bixby Commons, LLC   2529
Virginia Beach Boulevard   Virginia Beach, Virginia 23452   Attention:    Jon
Wheeler   Facsimile:    (757) 627-9081

Notice shall be deemed served and received two (2) days from the date of mailing
(in the case of notices mailed by registered or certified mail) or upon delivery
(in the case of notices sent by hand delivery or overnight delivery), or upon
delivery with confirmation of receipt (in the case of notices sent by
facsimile). A party’s failure or refusal to accept service of a notice shall
constitute delivery of the notice.

9.6 Benefits. This Agreement shall be binding upon and inure to the benefit of
the respective parties hereto and their respective successors, transferees and
permitted assigns.

9.7 Effect of Waiver. In the event any obligation contained in this Agreement
should be breached by either party and such breach is thereafter waived by the
other party, it is specifically understood and agreed that any such waiver shall
be limited to the particular breach so waived and shall not be deemed to waive
any other breach hereunder.

 

13



--------------------------------------------------------------------------------

9.8 Assignment. Buyer shall not assign its interest hereunder to any other party
whomsoever without the prior written consent of Seller.

9.9 No Joint Venture. Nothing herein contained shall be deemed or construed by
the parties hereto, nor by any third party, as creating the relationship of
principal and agent or of partnership or joint venture between Seller and Buyer.

9.10 Anti-Terrorism Representation and Warranty. Seller and Buyer each represent
and warranty that neither they nor the officers and directors controlling Seller
and Buyer, respectively, are acting, directly or indirectly, for or on behalf of
any person, group, entity, or nation named by the United States Treasury
Department as a Specially Designated National and Blocked Person, or for or on
behalf of any person, group, entity, or nation designated in Presidential
Executive Order 13224 as a person who commits, threatens to commit, or supports
terrorism; and that they are not engaged in this transaction directly or
indirectly on behalf of, or facilitating this transaction directly or indirectly
on behalf of, any such person, group, entity or nation. Each party agrees to
defend, indemnify, and hold harmless the other party from and against any and
all claims, damages, losses, risks, liabilities and expenses (including
reasonable attorneys’ fees and costs) arising from or related to any breach of
the foregoing representation and warranty.

9.11 Headings. Paragraph numbers and headings herein contained are inserted for
convenience only and are in no way to be construed as part of this Agreement or
as a limitation in the scope of the particular portions of this Agreement to
which they refer.

9.12 Time of the Essence. TIME IS OF THE ESSENCE OF THIS AGREEMENT.

9.13 Insurance; Risk of Loss. At all times until the Closing has been
consummated, Seller shall maintain or cause to be maintained in full force and
effect casualty and liability insurance on or with respect to the Property, it
being understood and agreed that all risk of loss with respect to the Property
shall remain with Seller through Closing. In the event that prior to the Closing
Date, the improvements on the Property are damaged, destroyed, or rendered
unusable, in whole or in part, by fire, condemnation, or other cause
(“Casualty”), then Buyer may terminate this Contract by written notice to Seller
within ten (10) days of Buyer’s receipt of Seller’s notice of such damage or
proceeding, in which case the entire Earnest Money deposit shall be refunded to
Buyer, and thereafter neither party shall have any further obligation or
liability to the other by virtue of this Contract.

[SIGNATURES ON FOLLOWING PAGE]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereof have executed this Agreement as of the
day and year first above written.

 

SELLER:

SUPER MARKET DEVELOPERS, INC.,

a Missouri corporation

By:  

/s/ Jerry Garland

  Jerry Garland, President and Chief Executive Officer BUYER:

WHLR-BIXBY COMMONS, LLC,

a Virginia limited liability company

By:   Woodside Capital, LLC, a Virginia limited liability company, its Manager  
By:  

/s/ Jon S. Wheeler

    Jon S. Wheeler     Managing Member

 

15